Case 1:20-cv-03178-LJL Document 67-2 Filed 06/17/20 Page 1 of 2

From: Brian Hartstein <bhartstein@hirecounsel.com>

Sent: Tuesday, March 17, 2020 11:55 AM

To: Nathan Croumer <Nathan.Croumer@wilmerhale.com>
Subject: Re: Work conditions

 

Can we fire him? Just a thought.

From: Croumer, Nathan <Nathan.Croumer@wilmerhale.com>
Sent: Tuesday, March 17, 2020 8:43 AM

To: Brian Hartstein <bhartstein@hirecounsel.com>

Subject: FW: Work conditions

From: Posada, Michael <Michael.Posada@wilmerhale.com>
Sent: Tuesday, March 17, 2020 11:40 AM

To: Croumer, Nathan <Nathan.Croumer@wilmerhale.com>
Cc: Zarrabi, Sarah <Sarah.Zarrabi@wilmerhale.com>
Subject: FW: Work conditions

Redacted

Michael Posada | WilmerHale
+1 202 663 6473 (t)

 

 

 

 

From: Andrew Delaney <adelaney@hc2inc.net>

Sent: Tuesday, March 17, 2020 11:27 AM

To: Posada, Michael <Michael.Posada@wilmerhale.com>; bsavage@hirecounsel.com; Zarrabi, Sarah
<Sarah.Zarrabi@wilmerhale.com>; Denise Asnes <dasnes@hirecounsel.com>

Cc: Chantima Chokloikaew <cchokloikaew@hc2inc.net>; Nisanat Rolling <nrolling@hc2inc.net>; Poomjai Kudidthalert
<PKudidthalert@hc2inc.net>; Nattakarn Kamnuansil <nkamnuansil@hc2inc.net>; Tanyasiri Stell <tstell@hc2inc.net>
Subject: Work conditions

 

 

 

EXTERNAL SENDER

 

 

Dear Michael & Hire Counsel: | have been coming in to work during the coronavirus but there are at least 3
people in the office who have flu-like symptoms - coughing, sneezing, runny nose - who are at the office, both
yesterday & today. This office is quite a closed environment. Obviously this poses a health risk. | wear a mask

"Patti Ayala" of Hire Counsel HR sent two emails, the first saying that clients in some cases were still requiring

CONFIDENTIAL HC2-00000293
Case 1:20-cv-03178-LJL Document 67-2 Filed 06/17/20 Page 2 of 2

us to come into the office but that we employees should make our "own choice" as to whether we felt like
coming into the office or not & the second telling us to listen to the president's speech. Frankly, these emails
were extremely unhelpful & seemed to shift the responsibility to the employees.

We have asked for a remote work option which many other similarly confidential cases & projects have.

The agency, the law firm, & the client are : Redacted ». | care about the case & doing a good job but
do not feel that the working environment is safe. Contrary to HC HR, this is not my problem or merely my
perception. | believe we should be either allowed to work from home or be paid to stay at home.

Thank you for your attention.

Andrew Delaney

689-777-6564

CONFIDENTIAL HC2-00000294
